Daly, First Judge.
The service of the notice is in effect the commencement of a suit; for whether the owner appears or not upon the day named in the notice, the proceedings are conducted thereafter, and judgment entered up, as in an action. Reynolds v. Hamil, 1 Code R. (N. S.) 231; Smith v. Manice, id. 230. The bill of particulars may be served at any time within fifteen days after service of the notice. The statute does not declare what it shall contain, further than that it is to be a bill of particulars of the amount claimed. The bill served in this case, taken in connection with the notice, is specific as to the amount claimed, and that it is claimed for flagging and furnishing the blue stone used in and about the building described in the notice as the one upon which a lien has been effected. If the bill is not as specific or particular as would be required in an ordinary action, that is no ground for setting aside the proceeding, as, after the complaint is served, the defendants, before answering, may, under section 158 of the Code, require the plaintiff to furnish a further and more particular bill.
Motion denied.